                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiffs,                               8:05CR191

      vs.
                                                                  ORDER
KEVIN J. YALE,

                    Defendant.


      This matter is before the Court on the Defendant’s Notice of Appeal, ECF No.

120, and the Clerk’s IFP Memo, ECF No. 121. The Defendant seeks to appeal from the

Court’s Order of October 9, 2018, ECF No. 118, denying his Motion captioned “Rule 36

Clerical Error Rule 60(b), 60(a),” ECF No. 117. The Defendant sought an amended

judgment to give effect to the purported intent of a state court judge who imposed a

later, concurrent sentence which did not in fact run concurrent to the Defendant’s

federal sentence until the Defendant came into federal custody.

      The Defendant’s Notice of Appeal, construed as a motion for leave to appeal in

forma pauperis, is denied.

       IT IS ORDERED:

      1. The Defendant’s Notice of Appeal, ECF No. 121, construed as a Motion for

      Leave to Appeal in Forma Pauperis, is denied; and

      2. The Clerk will mail a copy of this Order to the Defendant at his last known

      address.

      Dated this 29th day of October, 2018.
    BY THE COURT:

    s/Laurie Smith Camp
    Chief United States District Judge




2
